Mr. Justice Soott delivered tbe opinion of tbe Court. Tbis case originated before a justice of tbe peace, and was taken by appeal to tbe Circuit Court of St. Francis county, where it was tried, de novo, upon tbe merits, by tbe court sitting as a jury, and verdict and judgment were rendered for tbe defendant. Tbe other party excepied generally, and took a bill of exceptions setting out all tbe testimony, but made no motion for a new trial, excepted to no ruling of the court in admitting or rejecting testimony, nor took any steps to have tbe opinion of tbe court declared on any point of law during the progress of tbe case. In a word, as tbe appellant has failed to save, by exception, any alleged error of law, in any specific ruling or decision of tbe court below, and thus enable himself in tbis court to “ put bis finger ” upon any such alleged error, but has left every thing at large, so as to make it impossible for this court to know, whether the court below erred in matter of law, or erred in matter of fact, there is necessarily no case that tbe court can look into: tbe presumption in favor of the correctness of tbe proceeding below, remaining unexpelled. Therefore, as has been often ruled here, tbe judgment in tbis case must be affirmed, under the law, as declared in State Bank vs. Conway, 13 Ark. Rep. 344, and always since adhered to.